Citation Nr: 0425458	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  00-01 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress syndrome (PTSD), 
secondary to service-connected plantar warts.

2.  Entitlement to an increased rating for plantar warts, 
foot fungus and verruca vulgaris of the left knee, currently 
rated 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to March 
1952, and from June 1955 to August 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In June 2000, the veteran appeared and testified before a 
hearing officer at the RO. 

The issue of an increased rating for plantar warts, fungus 
and verruca vulgaris is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of record demonstrating 
that a psychiatric disability, including PTSD, was due to or 
the result of the veteran's service-connected plantar warts.  

2.  There is no competent evidence of record demonstrating a 
link between any psychiatric disability to include PTSD and 
the treatment of the veteran's plantar warts in service.  




CONCLUSION OF LAW

A psychiatric disability, including PTSD, was not incurred or 
aggravated during the veteran's active military service, and 
is not due to, or the result of service-connected plantar 
warts.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.304, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in May 2001 and December 2003, as well as 
by the discussions in the December 1999 statement of the case 
(SOC), and the August 2000, January 2002, April 2004 and July 
2004 supplemental statements of the case (SSOCs).  By means 
of these documents, the veteran was told of the requirements 
to establish service connection for a psychiatric disorder, 
including PTSD, as secondary to a service-connected 
disability, of the reasons for the denial of his claim.  The 
May 2001 and December 2003 letters advised him as to what 
evidence the RO had in its possession and what evidence was 
still needed.  Specifically, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In August 1999, prior to the enactment of the 
VCAA, the RO initially denied the claim on appeal.  The 
veteran was not provided VCAA notice until December 2003.  
Here, however, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  After receipt of the content-complying letter in May 
2001, his claim was readjudicated based upon all the evidence 
of record in January 2002.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA examinations in 1999 and 
2004.  Reports of these examinations are in the claims file.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service connection

The veteran contends that he developed a psychiatric disorder 
to include PTSD as a result of the development of plantar 
warts in service and the subsequent treatment and pain of 
such.  The Board notes that service connection has been 
granted for plantar warts.

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The service medical records show that the veteran was 
diagnosed with emotional instability and immaturity, and that 
he was treated for chronic complaints related to his service-
connected skin condition.  Various diagnoses such as anxiety, 
depression and PTSD, appear in post-service records.  
Therefore, the Board finds that there is evidence of a 
psychiatric disability.  However, the evidence does not 
support a grant of service connection on a secondary basis.

Questions involving the diagnosis and etiology or onset of 
disease require diagnostic skills and are within the realm of 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The medical records document the ongoing complaints and 
treatment related to the service-connected plantar warts, and 
there are opinions linking the plantar warts to psychiatric 
conditions.  For instance, VA outpatient treatment records 
dated in 1999, 2000 and 2001, show that the veteran's 
treating psychiatrist linked the diagnosis of PTSD to the 
treatment for plantar warts during service.  In a June 2000 
letter, a VA osteopath related the veteran's depression and 
anxiety to chronic neuropathic pain.  Also, when asked to 
comment on the matter in connection to the June 2004 VA 
examination, a dermatologist opined that the treatment of 
plantar warts exacerbated an underlying psychiatric 
condition.  Although there is evidence tending to show a link 
between the treatment of plantar warts to the diagnosed 
psychiatric conditions, it is insufficient when compared to 
several contrary opinions of record.

VA psychiatric examinations were conducted in July 1999 and 
June 2004, and the examiners provided opinions based on their 
examination of the veteran and a review of the claims file.  
In July 1999, the examiner diagnosed anxiety disorder and 
offered the following opinion:

It is difficult to reconcile the 
depression and anxiety that he said that 
he is experiencing as related to his 
plantar warts.  He did work for 25 years 
and started receiving a pension when he 
was 55 years old.  It is true that he 
shows some anxiety and nervousness, but 
it is not clear whether this is related 
his service connected disability of 
plantar warts.  

In June 2004, the examiner did not find a link between the 
veteran's major depression and medical treatment in service 
for plantar warts.  The examiner stated that "[t]here is not 
a present medical diagnosis shown on exam that can be 
attributed to the veteran's claim of secondary service 
connection for a psychiatric condition."  The Board finds 
that these opinions have greater probative value than those 
provided by the treating psychiatrist, and other medical 
professionals.  

The Board points out that an osteopath and a dermatologist, 
not a psychiatrist, offered several of the favorable 
opinions.  Further, the favorable opinions appear to have 
been based on the history reported by the veteran, not a 
thorough review of the records.  In LeShore v. Brown, 8 Vet. 
App. 406 (1995), the United States Court of Appeals for 
Veterans Claims (Court) held that medical professionals are 
not competent to transform a lay history, unenhanced by 
medical comment, into competent medical evidence based on 
their status as medical professionals.  That is the case with 
regard to this claim.  For example, in April 1999, the 
veteran's treating psychiatrist opined that the veteran 
suffered from major depression in service, but then expressed 
an interest in reviewing the service medical records, 
particularly the treatment at Walter Reed that the veteran 
discussed.  Subsequent treatment record entries do not reveal 
any entries or comments that the veteran's treating 
psychiatrist ever reviewed the service medical records.  In 
fact, in June 2004, the VA examiner pointed out 
inconsistencies between the history that the veteran reported 
to his treating psychiatrist and the one he reported at the 
time of the VA examination.  Therefore, it is reasonable to 
find that any opinions provided by the treating psychiatrist 
were not based on a clear picture of the veteran's history.  
Also, all of the favorable opinions do not include the 
rationale for the diagnoses and conclusions reached.  
Overall, the Board does not find the favorable opinions as 
probative as those offered by the VA examiners in 1999 and 
2004.  It is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

The only remaining evidence in support of the claim consists 
of lay statements.  However, as medical expertise is required 
in this instance, the veteran is not competent to comment on 
a medical matter.  See Espiritu, supra.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's psychiatric disorders were the result of service-
connected plantar warts.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the appeal is 
denied.  


ORDER

Service connection for a psychiatric disorder to include PTSD 
as a result of service-connected plantar warts is denied.


REMAND

Service connection is in effect for plantar warts, foot 
fungus and verruca vulgaris of the left knee, and is rated as 
10 percent disabling under the provisions of 38 C.F.R. § 
4.118, Diagnostic Code 7899-7806.  Since the veteran 
initiated his appeal of the assigned rating, amendments were 
made to the criteria used to rate skin disorders and became 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  However, a review of the file indicates 
that the veteran has not been informed of the amendments.  
For example, the most recent Supplemental Statements of the 
Case issued in April and July 2004 do not show that the 
amended criteria were considered or applied.

Application of the recently amended rating criteria may 
necessitate a VA rating examination.  In developing the case, 
it is essential to obtain medical findings that are stated in 
terms conforming to the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  A thorough and 
contemporaneous examination should include the examiner's 
access to the veteran's medical history, in order to assess 
to all applicable rating criteria, thereby enabling the 
examiner to describe the veteran's symptoms in terms 
consistent with the rating criteria.  Although an examination 
was secured in June 2004, the need for another one or an 
addendum to the report is present given the amendments to the 
rating criteria.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  Once the above action has been 
completed, the AMC should request that 
the VA physician who examined the veteran 
in June 2004, provide an addendum to the 
examination report.  The VA physicians 
should be provided with the claims file 
and copy of this remand, and copies of 
the old and new versions of 38 C.F.R. § 
4.118.  All findings, opinions and bases 
therefore should be set forth in detail.  
The examiner should state the findings in 
terms consistent with the applicable 
criteria, including the old and new 
versions of the applicable Diagnostic 
Codes.  If the physician recommends 
another examination, then such tests as 
the examining physician deems necessary 
should be performed.  The report should 
explicitly reflect the review by the 
physician of all pertinent information in 
the claims folder, and should include a 
complete rationale for all opinions 
expressed.  The examination report should 
be typed.

3.  If the physician recommends another 
examination, then the veteran is hereby 
notified that it is his responsibility to 
report for all examinations, to cooperate 
in the development of the claim, and the 
consequences for failure to report for a 
VA examination without good cause.  38 
C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the claim on appeal.  The 
adjudication should include consideration 
of the all of the revisions and 
amendments to 38 C.F.R. § 4.118.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



